STUMP, J.
After hearing argument of counsel for and against the motion for a new trial in this case and after subsequent further consideration of the prayers, testimony and authorities submitted, no errors of law are found but it is this 21st day of May, 1926, ordered by the Court that at any time within thirty days from the making of this order, if the defendant withdraws its exceptions and waives its right of appeal, the plaintiff shall file within ten days after said withdrawal and waiver, a remittitur of five thousand dollars or one-half of the amount of the verdict and have a final judgment for five thousand dollars against the defendant. Eailure on the defendant’s part to file within the time specified said withdrawal and waiver shall cause the plaintiff’s verdict of ten thousand dollars to stand as rendered, while if said dismissal and waiver by defendant is filed within the time speci*471fil'd, failure of plaintiff within said ten days specified to file said remittitur shall result in the entry by the clerk of this Court of "motion for new trial granted."